NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-7, 10-15, and 20, are presented for examination. Applicant filed a reply to non-final Office action on 03/25/2022 amending claims 1-7, 10-15, and 20. In light of Applicant’s amendments and Examiner’s Amendment below, Examiner withdraws all the previous rejections and finds claims 1-7, 10-15, and 20, allowable. Therefore, claims 1-7, 10-15, and 20, are ALLOWED. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Jingjing Xue on 06/15/2022.

IN THE CLAIMS:

1.	(Currently Amended) A method for allowing patrons at premises of a provider of goods and/or services to pay and leave, the method comprising: 
recognizing charge-incurring activities within the premises that occur at corresponding locations and times, the recognizing not inherently determining specific identities of patrons who engaged in the recognized charge-incurring activities; 
based on the recognizing, producing a first digital 
automatically repeatedly determining[[,]] respective locations of sourcing and of times of detection of a patron-presence and patron-identifying advertising radio signal (P/PAS) repeatedly broadcast by a P/PAS emitter disposed in or near to a region of interest and possessed by a patron participating in the method, wherein the automatically repeatedly determining respective locations of sourcing and of times of detection of the P/PAS includes: 
detecting receipt of the P/PAS by one or more directional antennas;
determining respective strengths of received P/PAS at two or more co-located ones of the directional antennas; and 
generating a confidence signal based on the determined respective strengths, the confidence signal indicating a level of confidence that the P/PAS emitter is disposed inside the region of interest or alternatively indicating a level of confidence that the P/PAS emitter is disposed outside the region of interest; 
producing respective second digital records identifying [[the]] respective sourcing locations and times of detection of the P/PAS; 
matching one or more of the produced respective second digital records with the first digital record based on substantial spatial and temporal proximity of the corresponding location and time identified in the first digital record with the 
combining at least one of the matched second digital records with the first digital record to produce a corresponding combination result; and 
adding the corresponding combination result to an incurred charges list associated with the participating patron. 
 
2.	(Currently Amended) The method of claim 1, [[and]] further comprising: 
using the incurred charges list for enabling payment for incurred charges on a pay- go-whenever-ready (PGWeR) basis that allows the participating patron to pay and leave whenever ready to do so without need for intervention by another person. 
 
3.	(Currently Amended) The method of claim 2, wherein the premises include food serving areas.  

4.	(Currently Amended) The method of claim 2, wherein the recognizing of charge-incurring activities includes recognizing that an order for serving of food originated from an area where an order placing patron is standing or sitting.
  
5.	(Currently Amended) The method of claim 4, wherein the recognizing that the order for serving of food originated from the area does not specifically identify the patron who placed the order.
  
6.	(Currently Amended) The method of claim 2, wherein the premises include supports from which items can be selectively removed by patrons, and wherein the recognizing of charge-incurring activities includes recognizing that an item has been removed from an identified support area.  

7.	(Currently Amended) The method of claim [[5]]6, wherein the recognizing that [[an]] the item has been removed is performed by an automated removal detector that does not identify who removed the 

8.-9.	(Canceled)
  
10.	(Currently Amended) The method of claim 1, wherein[[:]] the indicated characterization of the recognized first charge-incurring activity identifies a charge amount to be associated with the recognized first charge-incurring activity.
  
11.	(Currently Amended) The method of claim 1, wherein[[:]] the indicated characterization of the recognized first charge-incurring activity identifies a type of good or service that was provided or requested by way of the recognized first charge-incurring activity. 
 
12.	(Currently Amended) The method of claim 1, wherein[[:]] the substantial spatial and substantial temporal proximity is dependent on an 

13.	(Currently Amended) The method of claim 12, wherein[[:]] the extant context is a function of where in the provider's premises the charge-incurring activities are recognized to occur. 
 
14.	(Currently Amended) The method of claim 12, wherein[[:]] the extant context is a function of what part of day or part of week the charge-incurring activities are recognized to occur. 
 
15.	(Currently Amended) The method of claim 12, wherein[[:]] the extant context is a function of how crowded or how busy are when the charge-incurring activities are recognized to occur.  

16.-19.	(Canceled)

20.	(Currently Amended) A computer system comprising one or more processors and a memory having collectively stored therein instructions that, when executed by the one or more processors, cause the one or more processors to execute a process that allows patrons at premises of a provider of goods and/or services to pay and leave, the executed process comprising: 
recognizing charge-incurring activities within the premises that occur at corresponding locations and times, the recognizing not inherently determining specific identities of patrons who engaged in the recognized charge-incurring activities; 
based on the recognizing, producing a first digital 
automatically repeatedly determining respective locations of sourcing and of times of detection of a patron-presence and patron-identifying advertising radio signal (P/PAS) repeatedly broadcast by a P/PAS emitter disposed in or near to a region of interest and possessed by a patron participating in the method, wherein the automatically repeatedly determining respective locations of sourcing and of times of detection of the P/PAS includes: 
detecting receipt of the P/PAS by one or more directional antennas;
determining respective strengths of received P/PAS at two or more co-located ones of the directional antennas; and 
generating a confidence signal based on the determined respective strengths, the confidence signal indicating a level of confidence that the P/PAS emitter is disposed inside the region of interest or alternatively indicating a level of confidence that the P/PAS emitter is disposed outside the region of interest; 
producing respective second digital records identifying [[the]] respective sourcing locations and times of detection of the P/PAS; 
matching one or more of the produced respective second digital records with the first digital record based on substantial spatial and temporal proximity of the corresponding location and time identified in the first digital record with the 
combining at least one of the matched second digital records with the first digital record to produce a corresponding combination result; and 
adding the corresponding combination result to an incurred charges list associated with the participating patron.

Allowable Subject Matter

Claims 1-7, 10-15, and 20, are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method and a system for allowing patrons at premises of a provider of goods and/or services to pay and leave.

35 USC § 101: The newly amended claims 1-7, 10-15, and 20, overcome the previous § 101 rejection because following claim limitations integrate the abstract idea into practical purpose: “Based on the recognizing, producing a first digital record identifying a corresponding location and time of a recognized first of the charge-incurring activities and indicating a characterization of the recognized first charge-incurring activity; automatically repeatedly determining respective locations of sourcing and of times of detection of a patron-presence and patron-identifying advertising radio signal (P/PAS) repeatedly broadcast by a P/PAS emitter disposed in or near to a region of interest and possessed by a patron participating in the method, wherein the automatically repeatedly determining respective locations of sourcing and of times of detection of the P/PAS includes: detecting receipt of the P/PAS by one or more directional antennas; determining respective strengths of received P/PAS at two or more co-located ones of the directional antennas; and generating a confidence signal based on the determined respective strengths, the confidence signal indicating a level of confidence that the P/PAS emitter is disposed inside the region of interest or alternatively indicating a level of confidence that the P/PAS emitter is disposed outside the region of interest; producing respective second digital records identifying respective sourcing locations and times of detection of the P/PAS; matching one or more of the produced respective second digital records with the first digital record based on substantial spatial and temporal proximity of the corresponding location and time identified in the first digital record with the respective sourcing locations and times of the matched one or more respective second digital records; combining at least one of the matched second digital records with the first digital record to produce a corresponding combination result; and adding the corresponding combination result to an incurred charges list associated with the participating patron.” These limitations can be found in independent claims 1 and 20. Therefore, independent claims 1 and 20 are patent eligible under § 101. Dependent claims 2-7 and 10-15 are patent eligible under § 101 based on their dependency on independent claim 1.

35 USC § 102 and § 103: The prior art of record, Ciecko (2018/0048996 A1) teaches generally a location and activity aware content delivery system and method. The prior art, however, fails to teach as ordered combination of steps: “Based on the recognizing, producing a first digital record identifying a corresponding location and time of a recognized first of the charge-incurring activities and indicating a characterization of the recognized first charge-incurring activity; automatically repeatedly determining respective locations of sourcing and of times of detection of a patron-presence and patron-identifying advertising radio signal (P/PAS) repeatedly broadcast by a P/PAS emitter disposed in or near to a region of interest and possessed by a patron participating in the method, wherein the automatically repeatedly determining respective locations of sourcing and of times of detection of the P/PAS includes: detecting receipt of the P/PAS by one or more directional antennas; determining respective strengths of received P/PAS at two or more co-located ones of the directional antennas; and generating a confidence signal based on the determined respective strengths, the confidence signal indicating a level of confidence that the P/PAS emitter is disposed inside the region of interest or alternatively indicating a level of confidence that the P/PAS emitter is disposed outside the region of interest; producing respective second digital records identifying respective sourcing locations and times of detection of the P/PAS; matching one or more of the produced respective second digital records with the first digital record based on substantial spatial and temporal proximity of the corresponding location and time identified in the first digital record with the respective sourcing locations and times of the matched one or more respective second digital records; combining at least one of the matched second digital records with the first digital record to produce a corresponding combination result; and adding the corresponding combination result to an incurred charges list associated with the participating patron.” These limitations can be found in independent claims 1 and 20. Therefore, independent claims 1 and 20 are novel under § 102 and unobvious under § 103. Dependent claims 2-7 and 10-15 are novel under § 102 and unobvious under § 103 based on their dependency on independent claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Jiang (CN 106557968 A) discloses: “Obtaining order matching recording step is matched with the order based on the order constraint information screening material, digital menu, intelligent cooking apparatus, cooking and cooking service form order matching record, the order matching the food record, digital menu and intelligent cooking device satisfies the specification matching constraint.”

Schneider (EP 3819834 A1) discloses: “A recommended embodiment of the invention is characterized in that a radio message receiver or a pager is arranged in the immediate vicinity of a signal transmission device of a customer and that this radio message receiver or pager is assigned to the customer. The pager is expediently used to detect the signal transmission device assigned to it and to subsequently report the detection signal to the service staff or to a mobile receiving device - in particular a smart watch - belonging to the service staff. The pager thus serves in particular to identify the respective customer (room position) by detecting the closest signal transmission device and reporting it to the service personnel accordingly.”

Kenley et al., “Reducing Risk: Location Based Micro-Milestone Payments and Auto-Generation of Subcontractor Payment Processes,” 16th Pacific Association of Quantity Surveyors Congress Innovating, and Sustaining: Challenges and Opportunities (7-10 July 2012).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691